—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered November 19, 1991, convicting defendant, upon his guilty plea, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 5 years to life, unanimously affirmed.
Though we find that the record does not support the conclusion that the defendant had voluntarily, knowingly and intelligently waived his right to appeal (see generally, People v Seaberg, 74 NY2d 1; People v Callahan, 80 NY2d 273), upon review we find the defendant’s claim that the sentence is excessive to be without merit. This was a negotiated sentence, and defendant should be held to the terms of his bargain. Concur—Rosenberger, J. P., Wallach, Ross, Kassal and Nardelli, JJ.